

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.10




CHARMING SHOPPES, INC.
2004 STOCK AWARD AND INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
 
Agreement dated as of July 16, 2008 (the “Grant Date”) between CHARMING SHOPPES,
INC. (the “Company”) and Alan Rosskamm (the “Rosskamm”).
 


 
1.    Grant of SAR; Consideration; Rosskamm Acknowledgments.
 
The Company hereby confirms the grant, under the Company’s 2004 Stock Award and
Incentive Plan (the “Plan”), to Rosskamm on the Grant Date of a stock
appreciation right (the “SAR”) with respect to 41,152 shares of the Company’s
common stock, par value $.10 per share (the “Shares”).  The SAR represents the
right to receive, at exercise, a number of Shares with a then Fair Market Value
equal to the appreciation in value of the Shares over the base amount.  The base
amount is $4.60 per share, which is the fair market value of a Share on the
Grant Date (the “Base Amount”).
 
Rosskamm shall be required to pay no consideration for the grant of the SAR
except for his agreement to provide services to the Company prior to exercise
and his agreement to abide by the terms set forth in the Plan, this Stock
Appreciation Rights Agreement (the “Agreement”), and any Rules and Regulations
under the Plan.  Rosskamm acknowledges and agrees that (i) the SAR is
nontransferable, except as provided in Sections 8 and 9 hereof and in the Plan,
(ii) the SAR is subject to forfeiture in certain circumstances, as specified in
Section 7 hereof, and (iii) sales of Shares will be subject to the Company’s
policies regulating trading by employees, including any applicable “blackout” or
other designated periods in which sales of Shares are not permitted.
 


 
2.    Incorporation of Plan by Reference.
 
  The SAR has been granted to Rosskamm under the Plan.  All of the terms,
conditions and other provisions of the Plan are hereby incorporated by reference
into this Agreement.  Capitalized terms used in this Agreement but not defined
herein shall have the same meanings as in the Plan.  If there is any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern.  Rosskamm hereby accepts the grant of the
SAR, acknowledges receipt of the Plan, and agrees to be bound by all the terms
and provisions hereof and thereof (as presently in effect or hereafter amended),
and by all decisions and determinations of the Board or Committee under the
Plan.
 

 
 
1

--------------------------------------------------------------------------------

 



 
3.     Date When Exercisable.
 
(a) This SAR may be exercised only if and to the extent that it has become
exercisable as specified in this Agreement.  Subject to the terms and conditions
of this Agreement and the approval of the SAR by the Committee, this SAR shall
vest and become exercisable in full on the earlier to occur of the
following:  (i) on the date that the first permanent Chief Executive Officer
immedietely succeeding Dorrit J. Bern, the Company’s former Chief Executive
Officer, commences employment, (ii) upon a Change of Control as provided in
Section 6, (iii) upon Rosskamm’s death, or (iv) upon termination of Rosskamm’s
service as a Director of the Company due to disability.


(b) The SAR shall expire at 5:00 p.m. on the day before the seventh anniversary
of the Grant Date, unless the SAR terminates on an earlier date as provided
herein.
 


 
4.     Method of Exercise.
 
(a) The SAR may be exercised, to the extent the SAR is then vested and
exercisable, by delivery to and receipt by the Secretary of the Company at 3750
State Road, Bensalem, Pennsylvania 19020, of a written notice, signed by
Rosskamm, specifying the portion of the vested SAR that Rosskamm wishes to
exercise.  Simultaneous with or as soon as practicable after the receipt of such
notice, the Company shall deliver to Rosskamm a number of whole Shares that will
be determined by dividing the Stock Appreciation by the Fair Market Value of a
Share on the date of exercise, less applicable tax withholding.  “Stock
Appreciation” shall mean the amount that results from multiplying (i) the number
of Shares as to which the SAR is exercised by (ii) the amount by which the Fair
Market Value of a Share on the date of exercise exceeds the Base Amount.  Only
whole Shares will be delivered pursuant to the exercise of the SAR.
 
(b) Upon exercise of the SAR, the Company will deliver a stock certificate for
the Shares to be delivered, with any requisite legend affixed.  Such exercise
may include instructions to the Company to deliver Shares due upon exercise of
the SAR to any registered broker or dealer designated by the Committee in lieu
of delivery to Rosskamm.  Such instructions must designate the account into
which the Shares are to be deposited.  The method of exercise and related
matters governed by this Section 4 shall be subject to Rules and Regulations
adopted by the Committee and in effect at the time Rosskamm’s notice of exercise
is received by the Company; such Rules and Regulations may vary from or limit
the procedures specified in this Section 4, and may specify other methods of
exercise.  Upon exercise of any portion of the SAR, the exercised portion of the
SAR shall terminate and cease to be outstanding.
 

 
2

--------------------------------------------------------------------------------

 

(c) If, on the date on which the vested SAR will terminate according to its
terms, the Executive has not given the Company written notice of exercise, and
if the Stock Appreciation amount is a positive number, then the outstanding
vested portion of the SAR shall be automatically exercised and taxes shall be
withheld as described in Section 5 below.
 


 
5.    Tax Withholding.
 
Unless otherwise determined by the Company upon notice to Rosskamm, the Company
will withhold from the Shares to be delivered upon the exercise of the SAR a
sufficient number of such Shares to satisfy the minimum federal, state and local
tax withholding obligations relating to the SAR exercise.  The Shares withheld
will be valued at the Fair Market Value, determined in such manner as may be
specified under the Plan.
 


 
6.    Change of Control Provisions.
 
(a) Acceleration of Exercisability.  In the event of a Change of Control at a
time when Rosskamm is employed by the Company or any of its subsidiaries or is
serving as a Director of the Company, this SAR shall become immediately and
fully vested and exercisable immediately prior to the occurrence of such Change
of Control.
 
(b) Exercise after a Change in Control; Adjustments.  In the event of Rosskamm’s
termination of employment after a Change in Control, or in the event that
Rosskamm ceases to be a Director of the Company after a Change of Control, the
vested SAR, to the extent then outstanding, shall be exercisable for a one year
period from the later of (i) the date of such termination, or (ii) the date of
such cessation, as the case may be. In the event of a Change in Control, the
Committee may make such adjustments and take such other actions with respect to
outstanding SARs as the Committee deems appropriate pursuant to Section 10(c) of
the Plan.
 
(c) Definitions of Certain Terms.  For purposes of this Agreement, the following
definitions shall apply:
 
(i) “Beneficial Owner,” “Beneficially Owns,” and “Beneficial Ownership” shall
have the meanings ascribed to such terms for purposes of Section 13(d) of the
Exchange Act and the rules thereunder, except that, for purposes of this Section
6, “Beneficial Ownership” (and the related terms) shall include Voting
Securities that a Person has the right to acquire pursuant to any agreement, or
upon exercise of conversion rights, warrants, options or otherwise, regardless
of whether any such right is exercisable within 60 days of the date as of which
Beneficial Ownership is to be determined.
 

 
3

--------------------------------------------------------------------------------

 

(ii) “Change of Control” means and shall be deemed to have occurred if
 
(1) any Person, other than the Company or a Related Party, acquires directly or
indirectly the Beneficial Ownership of any Voting Security of the Company and
immediately after such acquisition such Person has, directly or indirectly, the
Beneficial Ownership of Voting Securities representing 20 percent or more of the
total voting power of all the then-outstanding Voting Securities; or
 
(2) those individuals who as of the Grant Date constitute the Board or who
thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors as of the Grant
Date or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the members of the Board; or
 
(3) there is consummated a merger, consolidation, recapitalization or
reorganization of the Company, a reverse stock split of outstanding Voting
Securities, or an acquisition of securities or assets by the Company (a
“Transaction”), other than a Transaction which would result in the holders of
Voting Securities having at least 80 percent of the total voting power
represented by the Voting Securities outstanding immediately prior thereto
continuing to hold Voting Securities or voting securities of the surviving
entity having at least 60 percent of the total voting power represented by the
Voting Securities or the voting securities of such surviving entity outstanding
immediately after such Transaction and in or as a result of which the voting
rights of each Voting Security relative to the voting rights of all other Voting
Securities are not altered; or
 
(4) there is implemented or consummated a plan of complete liquidation of the
Company or sale or disposition by the Company of all or substantially all of the
Company’s assets other than any such transaction which would result in Related
Parties owning or acquiring more than 50 percent of the assets owned by the
Company immediately prior to the transaction.
 
(iii) “Person” shall have the meaning ascribed for purposes of Section 13(d) of
the Exchange Act and the rules thereunder.
 
(iv) “Related Party” means (A) a majority-owned subsidiary of the Company; or
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any majority-owned subsidiary of the Company; or (C) a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportion as their ownership of Voting
Securities.  Additionally, a Person would be considered a Related Party, if,
prior to any acquisition of a Voting Security which would result in any Person
Beneficially Owning more than ten percent of any outstanding class of Voting
Security and which would be required to be reported on a Schedule 13D or an
amendment thereto, the Board approved the initial transaction giving rise to an
increase in Beneficial Ownership in excess of ten percent and any subsequent
transaction giving rise to any further increase in Beneficial Ownership;
provided, however, that such Person has not, prior to obtaining Board approval
of any such transaction,
 

 
4

--------------------------------------------------------------------------------

 

publicly announced an intention to take actions which, if consummated or
successful (at a time such Person has not been deemed a “Related Party”), would
constitute a Change of Control.
 
(v) “Voting Securities” means any securities of the Company which carry the
right to vote generally in the election of directors.
 
7.    Termination of Employment; Cessation of Service as a Director
 
This SAR shall terminate and no longer be exercisable at the earlier of (i) the
scheduled expiration time of the SAR, as set forth in Section 3(b) above, or
(ii) the expiration of a one year period after Rosskamm ceases to be both a
Director and employee of the Company whether by reason of voluntary termination,
involuntary termination (other than for cause) or removal (other than for
cause), if the SAR granted to him will have already vested and become
exercisable pursuant to Section 3(a)(i) hereof at the time of such cessation, or
the date of such cessation if the SAR granted to him has not already vested and
become exercisable at the time of such cessation, or (iii) the expiration of a
one year period after Mr. Rosskamm ceases to be both a Director and employee of
the Company by reason of death or disability.
 


 
8.    Limits on Transfer of SARs; Beneficiaries.
 
No right or interest of a participant in this SAR shall be pledged, encumbered
or hypothecated to or in favor of any third party or shall be subject to any
lien, obligation or liability of Rosskamm to any third party.  This SAR shall
not be transferable to any third party by Rosskamm otherwise than by will or the
laws of descent and distribution, and this SAR shall be exercisable, during the
lifetime of Rosskamm, only by Rosskamm; provided, however, that Rosskamm will be
entitled to designate a beneficiary or beneficiaries to exercise his rights
under this SAR upon the death of Rosskamm, in the manner and to the extent
permitted by the Committee under Rules and Regulations adopted by the Committee
under the Plan, and the Committee may permit transfers otherwise to the extent
permitted under the Plan.
 


 
9.    Investment Representation.
 
Unless, at the time of any exercise of this SAR, the issuance and delivery of
Shares hereunder to Rosskamm is registered under a then-effective registration
statement under the Securities Act of 1933, as amended (the “Securities Act”),
and complies with all applicable registration requirements under state
securities laws, Rosskamm shall provide to the Company, as a condition to the
valid exercise of this SAR and the delivery of any certificates representing
Shares, appropriate evidence, satisfactory in form and substance to the Company,
that he is acquiring the Shares for investment and not with a view to the
distribution of the Shares or any interest in the Shares, and a representation
to the effect that Rosskamm shall make no sale or other disposition of the
Shares unless (i) the Company shall have received an opinion of counsel
satisfactory to it in form and substance that such sale or other disposition may
be made without registration under the then-applicable provisions of the
Securities Act, the related rules and
 

 
5

--------------------------------------------------------------------------------

 

regulations of the Securities and Exchange Commission, and applicable state
securities laws and regulations, or (ii) the sale or other disposition of the
Shares shall be registered under a currently effective registration statement
under the Securities Act and complies with all applicable registration
requirements under state securities laws.  The certificates representing the
Shares may bear an appropriate legend giving notice of the foregoing restriction
on transfer of the Shares, and any other restrictive legend deemed necessary or
appropriate by the Committee.
 


 
10.    Miscellaneous.
 
This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties.  This Agreement constitutes the entire agreement
between the parties with respect to the SAR, and supersedes any prior agreements
or documents with respect to the SAR.  No amendment, alteration, suspension,
discontinuation or termination of this Agreement which may impose any additional
obligation upon the Company or impair the rights of Rosskamm with respect to the
SAR shall be valid unless in each instance such amendment, alteration,
suspension, discontinuation or termination is expressed in a written instrument
duly executed in the name and on behalf of the Company and by Rosskamm.
 


 
CHARMING SHOPPES, INC.
     
BY:________________________________
Colin D. Stern, Secretary
   
EMPLOYEE:
     
____________________________________
Alan Rosskamm



 


 


 

 
6

--------------------------------------------------------------------------------

 
